912 F.2d 464Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman David STEVENSON, Jr., Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 90-2053.
United States Court of Appeals, Fourth Circuit.
Submitted July 17, 1990.Decided Aug. 24, 1990.

Appeal from the United States Tax Court.  Thomas B. Wells, Tax Court Judge.  (Tax Ct.Nos. 9778-88, 9779-88)
Herman David Stevenson, Jr., appellant pro se.
Gary R. Allen, Curtis Clarence Pett, United States Department of Justice, Washington, D.C., for appellee.
U.S.T.C.
AFFIRMED.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Herman David Stevenson, Jr., appeals the decisions of the tax court determining deficiencies in his 1983 and 1984 federal income tax liability.  Our review of the record and the tax court's order dated December 15, 1989, discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the tax court.  Stevenson v. Commissioner of Internal Revenue, Tax Ct. Nos. 9778-88 and 9779-88 (Dec. 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.